Multi-Functional Structure for Thermal Management and Prevention of Failure Propagation
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed on April 30, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “an electrical bus bar extending through the interior base wick”. However, while the specification discloses an electrical bus bar extending through a wicking ground plane, it does not support “an electrical bus bar extending through the interior base wick”.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (WO 2014176320 A2, which claims a priority date of April 23, 2013, hereafter Xiang) in view of Hiebert et al. (US 3532158, hereafter Hiebert).
Regarding claim 1, Xiang teaches an apparatus, comprising:
an enclosure (101, Fig. 1) and a plurality of battery cells (103, Fig. 1). Even if Xiang does not expressly describe a first terminal end and a second terminal end, one of ordinary skill in the art would readily appreciate that each of the plurality of the battery cells has a first terminal end (e.g., bottom end of 103 as a negative end) and a second terminal end (e.g., top end of 103 as a positive end). Each of the plurality of first terminal ends and each of the plurality of second terminal ends is disposed within the enclosure (See Fig. 1).
Xiang teaches a common wicking structure (the “common wicking structure” is interpreted as being “a series of wicking jackets in liquid communications with one another to 2, etc., see page 6, lines 17-22) combined with a portion (See annotated curves in Fig. 1) of liquid 105 which connects one wicking jacket with adjacent another in liquid (105) communications (Fig. 1), and each of the plurality of wicking jackets is configured to receive one of the plurality of battery cells (“103 is coated with … on the cell surfaces”, See at least p6, line 17).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


Xiang teaches a cylindrical outer casing of each of the plurality of battery cells (because the cells can have a cylindrical shape, the outer coating on each of the cell surfaces is therefore cylindrical, see p4, line 12) is in physical, thermal, and fluid communication with an inner surface of a respective wicking jacket of the common wicking structure (See Fig. 1: 103 is physically in contact with an inner surface of a respective wicking jacket 104, and 105 is a L-V PCM liquid that can carry away heat from the cell surfaces, see at least p4,  lines 22-24).
Xiang does teach each of the plurality of wicking jackets is physically and fluidically connected to (via 105) at least one adjacent wicking jacket via a portion (the portion of 105 between two adjacent cells, see annotated curves in Fig. 1) of the common wicking structure. The limitation “configured to transfer a dielectric working fluid via capillary action from a wicking jacket of a first battery cell to a wicking jacket of a second battery cell under conditions of thermal run-away” reflects a function of the each of the plurality of wicking jackets. However, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP §2114. Notwithstanding this, Xiang does teach each of the plurality of wicking jackets can transfer a dielectric working fluid (working liquid 105 may be water, which is a well-known dielectric material; p8, line 27, Xiang) via capillary action (“a hydrophilic thin film”, “grooved wicks”, see page 6, lines 17-22) from a wicking jacket of a first battery cell to a wicking jacket of a second battery cell under conditions of thermal run-away (See Fig. 1).
Xiang further teaches the common wicking structure is disposed on and in thermal, physical, and fluid communication with an inner surface of a first wall (bottom wall of 101, see the annotated Fig. 1) of the enclosure (See Fig. 1: 104 and 105 is physically in contact with the bottom wall and is thermal and fluid communication, since 105 is a L-V PCM liquid that can carry away heat from the cell surfaces, see at least p4, lines 22-24).

Xiang does not expressly teach an inter wick structure disposed on and in thermal communication with an interior surface of a second wall (e.g., left and right side walls of 101, see Fig. 1) of the enclosure. However, in the same field of thermal management, Hiebert discloses that a structural panels (may be embodied in an enclosure for electronics equipment: see col. 4, lines 55-60) having novel heat transfer characteristics (col. 1, lines 5-8) comprises a plurality of open ended cells (12), wherein each cell contains a wick element (14) which lines the inner side wall of the cell and is in thermal communication (due to heat exchange, see at least col. 4, lines 3-6) with the interior surface of the side wall (vertical wall of the cell 12, corresponding to Xiang’s left and right side walls, see in particular Fig. 2) and the interior surface of the bottom wall (upper wall of bottom plate 10, See Fig. 2), and the wick element is in capillary force communication with a working fluid (15) (See the description associated with the term “capillary” in columns 1-5; and Fig. 2a where 14 is in capillary force communication with 15). The above-described structure serves as a superconductor of heat to convey heat away from the electronics equipment and thereby maintains a safe temperature within the enclosure (See col. 5, top). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Hiebert into Xiang such that a wick element is disposed on and in thermal communication (due to phase change of L-V PCM 105) with an interior surface of a second wall (i.e., left or right side wall of 101) of the enclosure and an interior surface of the bottom wall (i.e., bottom wall of 


    PNG
    media_image2.png
    612
    1100
    media_image2.png
    Greyscale

Xiang further teaches that the working fluid (105, Xiang) is disposed within the enclosure (Fig. 1, Xiang) and configured to vaporize upon absorbing heat emitted by the 
Regarding claim 12, Xiang in view of Hiebert teaches the apparatus of claim 1, but is silent to an electrical bus bar extending through the interior base wick as claimed. However, Hiebert further discloses that an electrical conduit (37, equivalent to an electrical bus bar as claimed) may extend through apertures in one enclosure (32) wall having a wicking structure as shown in Figs. 1-2 and col. 5, lines 58-68 to electrically connect to the electronic equipment (36), for the benefits of keeping the electronic equipment free of dust, moisture and great temperature change (col. 5, lines 58-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified Xiang, as taught by Hiebert, to arrange an electrical bus bar extending through the interior base wick having a wicking structure for the benefit of keeping the battery free of dust, moisture and great temperature change. In addition, the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Hiebert, as applied to claim 1 above, and further in view of Hsu et al. (US 20060213646 A1, hereafter Hsu).
Regarding claim 3, Xiang in view of Hiebert teaches the apparatus of claim 1, and further teaches the wicking jacket comprises fibers (page 6, lines 17-22, Xiang). Xiang does not explicitly teaches the fibers are woven. However, Hsu discloses that woven fibers can provide enhanced capillary force (See at least Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Hiebert, as applied to claim 1 above, and further in view of Park et al. (US 20120114991 A1, hereafter Park).
Regarding claim 13, Xiang in view of Hibert teaches the apparatus of claim 1, but is silent to a first vent panel as claimed. However, it is known in the prior art Park that a panel (e.g., protection member 30) having a plurality of vapor vents (exhaust holes 33) is disposed on at least one of the plurality of terminal ends (see at least Figs. 1, 2 and 4) for discharging gases ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Xiang in view of Hibert to arrange a first panel opposing at least one of the plurality of first terminal ends and having a first plurality of vents, as taught by Park, in order to discharge gases such as the dielectric working fluid vapor. In addition, the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Regarding claim 14, Xiang in view of Hiebert and Park teaches the apparatus of claim 13, wherein the first vent panel is an electrical bus bar (See bus bar 40 and lead-out terminals 41a and 41b, Park).

Response to Arguments
Applicant's arguments filed on April 30, 2021 have been fully considered but they are not persuasive.
Applicant’s principally argues:
“… Fig. 1 of Xiang, depicts multiple batteries and that each battery 103 is separately coated with a hydrophilic thin film 104. Xiang, however, does not disclose a common wicking structure configured to form a thermos-fluid ground plane comprising a plurality of wicking jackets, wherein each of the plurality of wicking jackets is configured to receive one of the plurality of battery cells and each of the plurality of wicking jackets is physically connected to at least one adjacent wicking jacket via a portion of the common wicking structure, as recited in amended claim 1. Therefore, Xiang does not disclose each and every element and limitation of amended claim 1”, and
“Hiebert thus discloses that each individual cell contains a separate wick element, 14. Therefore, Hiebert does not disclose a common wicking structure as recited in amended claim 1”.

In response to applicant's above arguments against the references individually (the Xiang reference, or the Hiebert reference), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, an annotated Fig. 1 has been provided for explaining how Xiang in view of Hiebert teaches the common wicking structure as claimed. See the rejections above for details.

Applicant’s other arguments regarding dependent claims 3 and 12-14 are based on the alleged improperness of the rejection of claim 1. Since Xiang in view of Hiebert does teach a common wicking structure, claim 1 is properly rejected. As such, the arguments with respect to claims 3 and 12-14 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727